DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on October 21, 2021. Claims 1-5 and 7-24 are pending and have been examined.
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Applicant’s amendment filed on October 21, 2021 has been entered. 
In view of the amendment to the claims, the amendment of claim(s) 1, 8, and 15 has been acknowledged and entered.  
In light of the amendment to claim 15, the rejection of claims 15-20 under 35 U.S.C §112(b) is withdrawn.
In light of the amendment of claim(s) 1, 8, and 15, the rejection of claim(s) 1-5 and 7-24 under 35 U.S.C §103 is amended as described below.

Response to Arguments
The Applicant's arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 7-9 of the Response to Final Office Action dated January 12, 2022, received on March 8, 2022 (hereinafter Response and Office Action, respectively), have been fully considered. 
With respect to the rejection(s) of amended independent claim(s) 1, 8, and 15, and claims dependent thereon, under 35 U.S.C. §103 as being unpatentable over Yu (U.S. Pat. App. Pub. No. 2018/0189307, hereinafter Yu), Webber (U.S. Pat. App. Pub. No. 2016/0042053, hereinafter Webber), and Zeng (U.S. Pat. App. Pub. No. 2006/0026152, hereinafter Zeng), Applicant argues (1) the that amended limitations are not present in the cited references and (2) that "the examiner does not address the specific claim 1 limitation of using phrases to create a centroid." 
Regarding the first argument, applicant’s arguments in light of the amendments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection for claims 1-23 is made in view of Yu, Webber, Zeng, and Zou (U.S. Pat. App. Pub. No. 2020/0226126, hereinafter Zou), as explained in greater detail in the sections below.
In response to applicant's second argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “using phrases to create a centroid”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims as presented, disclose "calculating the topic vector as the centroid of the topic" As previously explained and further presented below, with relation to the disclosure of Zeng “documents are analyzed for potential topic identification by clustering co-occurring words as keywords” and “all the keywords of a topic form a feature vector {topic vector} of the cluster" where the vector for “each candidate cluster” is calculated as the “centroid” of the “ documents [as] vectors in the vector space model” Thus the centroid of the documents as vectors, using vectors formed from "keywords of a topic" is the centroid of the topic. Applicant is invited to amend the claims, in light of specification support, such that the desired limitations are presented for proper consideration.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Webber, Zeng, and Zou.

Regarding claim 1, Yu discloses a method for assigning queries to topics (“a method 200 for searching electronic files based on content”; Yu, ¶ [0026]), comprising, using a computer processor (embodiments can include “one or more processors [to] execute the instructions…”; Yu, ¶ [0007]); searching, using a set of queries (the method includes “electronic files to be searched based on a query”; Yu, ¶ [0038]), over a set of text documents (“an electronic file may include a text file, word processing file, e-mail or image”; Yu, ¶ [0038]), to produce for each query a set of search results for the given query (describes “receiv[ing] a plurality of electronic files and a query… and output[ting] a search result…”; Yu, ¶ [0097]); each search result comprising a subset of text from a text document of the set of text documents (“outputs a search result based on content” where the content of a set of text documents is a subset of text from a text document; Yu, ¶ [0097]); for each query, calculating a query vector… (“A query vector is also constructed from the query…”; Yu, ¶ [0033]); [and] for each of a set of topics describing the set of text documents (“the plurality of electronic files is represented as a plurality of column vectors” where the column vectors indicate frequency of word use in the electronic file as the “topic”; Yu, ¶ [0056]) calculating a topic vector (“a topic space is formed from the plurality of column vectors” where the topic space is constructed based on singular value decomposition; Yu, ¶ [0058]). However, Yu fails to expressly recite calculating a query vector based on the set of search results for the query…; wherein each topic vector is generated by clustering phrases extracted from the set of text documents into topics and, for each topic, calculating the topic vector as the centroid of the topic; and wherein a topic comprises a group of documents among the set of text documents which are related by a common subject, the group of documents grouped based on component phrases appearing in each of the documents of the group of documents; and generating a visualization of the set of queries and the set of topics using the topic vectors and the query vectors.
Webber teaches mapping of data items, such as documents, to sparse distributed representations (SDRs). (Webber, ¶ [0002]). Regarding claim 1, Webber teaches calculating a query vector based on the set of search results for the given query (describes “transmit[ting] a query to the full-text search system 122 and receiv[ing] one or more data items matching the query” followed by generating the SDR by incorporating semantic information from the data items as vectors; Webber, ¶ [0058]); and generating a visualization of the set of queries and the set of topics using the topic vectors and the query vectors (“the similarity engine 304 may provide a graphical representation of each of the SDRs…” showing “…the way in which each data item is semantically mapped,”; Webber, ¶ [0086]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu to incorporate the teachings of Webber to include calculating a query vector based on the set of search results for the query and generating a visualization of the set of queries and the set of topics using the topic vectors and the query vectors. As recognized by Webber, the production of SDRs allows for the incorporation of semantic information about a document’s constituent data items into a self-organizing map of data documents. (Webber, ¶¶ [0003]-[0004]). However, Yu and Webber fail to expressly recite wherein each topic vector is generated by clustering phrases extracted from the set of text documents into topics and, for each topic, calculating the topic vector as the centroid of the topic; and wherein a topic comprises a group of documents among the set of text documents which are related by a common subject, the group of documents grouped based on component phrases appearing in each of the documents of the group of documents. 
Zeng relates to processing search results using data clustering. (Zeng; ¶ [0001]). Regarding claim 1, Zeng discloses wherein each topic vector is generated by clustering phrases extracted from the set of text documents into topics (“Phrases are extracted from the documents and ranked as candidate cluster names” and “the documents are assigned to relevant phrases to form candidate clusters [and candidate clusters] are merged to generate the final result clusters,” where “documents are analyzed for potential topic identification by clustering co-occurring words as keywords” and “all the keywords of a topic form a feature vector {topic vector} of the cluster.”; Zeng, ¶¶ [0033]-[0035]) and, for each topic, calculating the topic vector as the centroid of the topic (The vector for “each candidate cluster” is calculated as the “centroid” of the “documents [as] vectors in the vector space model”; Zeng, ¶¶ [0055]); and wherein a topic groups by proxy a group of documents among the set of text documents which are related by a common subject (“documents are assigned to relevant topics based on the feature vectors of the clusters," where the features vectors are a proxy for the topic {the topic groups by proxy a group of documents} used for assigning {grouping} documents and clusters are applied to create a selection {group of documents} of the documents {among the set of text documents}, and where “Keywords are chosen and then clustered by counting co-occurrences of pairs of keywords,” based on the understanding that “Documents related to the same topic usually share a common vocabulary.”; Zeng, ¶¶ [0009]), the group of documents grouped based on component phrases appearing in each of the documents of the group of documents (“The present invention… comprises an improved clustering method for dynamically grouping the search results into clusters labeled by phrases extracted from the [document] snippets {phrases appearing in each document of the group of documents}.”; Zeng, ¶¶ [0008]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu, as modified by the clustering for sparse distributed representations and visualization elements of Webber, to incorporate the teachings of Zeng to include wherein each topic vector is generated by clustering phrases extracted from the set of text documents into topics and, for each topic, calculating the topic vector as the centroid of the topic; and wherein a topic groups by proxy a group of documents among the set of text documents which are related by a common subject, the group of documents grouped based on component phrases appearing in each of the documents of the group of documents. As recognized by Zeng, the organizing of documents into clusters “facilitates quick browsing through search results by the user.” (Zeng, ¶¶ [0007]). However, Yu, Webber, and Zeng fail to expressly recite wherein calculating the query vector is based on an average of vectors in the set of search results.
Zou discloses a “text vectorizer… to compute vectors for respective text units.” (Zou, ¶ [0006]). Regarding claim 1, Zou teaches calculating a query vector based on the set of search results for the given query ("a step 222 is performed to compute distances of sub-parts of the top-N search documents from the query text 132. This may involve using the vectorizing modules to compute sub-document vectors for whichever unit of document sub-parts is being used."; Zou, ¶¶ [0036]), wherein calculating the query vector is based on an average of vectors in the set of search results ("The n-grams are passed through the first neural network, which outputs an n-gram vector 248 for each n-gram of the word being processed. The n-gram vectors for each word are synthesized (e.g., averaged) to form word vectors 184 for the respective words of the document 102." and "A final synthesis function 250 combines the two sets of vectors. The synthesis function includes a first term for the word vectors. The first term sums the word vectors 184, weighting each word vector according to its inverse frequency in the training corpus. The second term of the synthesis function averages the sentence vectors 190"; Zou, ¶¶ [0037]-[0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu, as modified by the clustering for sparse distributed representations and visualization elements of Webber, and as modified by the data clustering systems of Zeng, to incorporate the teachings of Zou to include wherein calculating the query vector is based on an average of vectors in the set of search results. The systems and methods of Zou provide for “text searching that is efficient, able to account for spelling variations, and yet able leverage the power of deep contextualized word representations,” as compared to prior art systems. (Zou, ¶¶ [0004]).

Regarding claim 2, the rejection of claim 1 is incorporated. Yu, Zeng, and Webber disclose all of the elements of the current invention as stated above. However, Yu and Zeng fail(s) to expressly disclose calculating the query vector by: for each phrase in a set of phrases calculating a phrase vector for the phrase; and calculating the query vector based on the phrase vectors.
The relevance of Webber is described above with relation to claim 1. Regarding claim 2, Webber teaches the method of claim 1, comprising calculating the query vector by: for each phrase in a set of phrases calculating a phrase vector for the phrase (the method/system describes the production of “individual SDRs” from “a plurality of data items” which can be a “phrase, sentence, paragraph, or other… data items”; Webber, ¶ [0067]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu, as modified by the system and method for processing search results using data clustering of Zeng, to further incorporate the teachings of Webber to include calculating the query vector by: for each phrase in a set of phrases calculating a phrase vector for the phrase; and calculating the query vector based on the phrase vectors. As recognized by Webber, the production of SDRs allows for the incorporation of semantic information about a document’s constituent data items into a self-organizing map of data documents. (Webber, ¶¶ [0003]-[0004]).

Regarding claim 3, the rejection of claim 2 is incorporated. Yu, Zeng, and Webber disclose all of the elements of the current invention as stated above. However, Yu and Zeng fail(s) to expressly disclose calculating the phrase vectors using a neural network.
The relevance of Webber is described above with relation to claim 1. Regarding claim 3, Webber further teaches calculating the phrase vectors using a neural network (mapping data items to SDRs includes a “neural network training corpus,” thus the use of neural networks is expressly contemplated; Webber, ¶ [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu, as modified by the system and method for processing search results using data clustering of Zeng, to further incorporate the teachings of Webber to include calculating the query vector by: for each phrase in a set of phrases calculating a phrase vector for the phrase; and calculating the query vector based on the phrase vectors. As recognized by Webber, the production of SDRs allows for the incorporation of semantic information about a document’s constituent data items into a self-organizing map of data documents. (Webber, ¶¶ [0003]-[0004]).

Regarding claim 4, the rejection of claim 2 is incorporated. Yu, Zeng, and Webber disclose all of the elements of the current invention as stated above. However, Yu and Zeng fail(s) to expressly disclose wherein each phrase vector is based on a word embedding model and measures the linguistic context of the associated phrase.
The relevance of Webber is described above with relation to claim 1. Regarding claim 4, Webber further teaches wherein each phrase vector is based on a word embedding model (“In generating an SDR, the system 100 populates a vector with 1s and 0s—1 if a data document uses a data item, 0 if it doesn't,” which is a model for word embedding; Webber, ¶ [0063]) and measures the linguistic context of the associated phrase (the SDR “may be used to determine a pattern representative of semantic context,” thus measuring the linguistic context; Webber, ¶ [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu, as modified by the system and method for processing search results using data clustering of Zeng, to further incorporate the teachings of Webber to include wherein each phrase vector is based on a word embedding model and measures the linguistic context of the associated phrase. As recognized by Webber, the production of SDRs allows for the incorporation of semantic information about a document’s constituent data items into a self-organizing map of data documents. (Webber, ¶¶ [0003]-[0004]).

Regarding claim 7, the rejection of claim 1 is incorporated. Yu disclose all of the elements of the current invention as stated above. Yu further discloses determining for each topic if the topic is covered by a query (“The query vector is projected into the topic space to obtain a linear combination of topics for the query,” thus the method is determining if the topic, as defined within the topic space, is covered by a query; Yu, ¶ [0009]).


Regarding claim 8, Yu discloses a system for assigning queries to topics (computing device 101 incorporating the method 200; Yu, ¶¶ [0026] and [0082]), comprising: a memory (memory 120, Yu, ¶ [0085]); and a processor configured to (“processor 110 may include one or more types of electronic processors having one or more cores”; Yu, ¶ [0086]): search, using a set of queries (the method includes “electronic files to be searched based on a query”; Yu, ¶ [0038]), over a set of text documents (“an electronic file may include a text file, word processing file, e-mail or image”; Yu, ¶ [0038]), to produce for each query a set of search results for the given query, (describes “receiv[ing] a plurality of electronic files and a query… and output[ting] a search result…”; Yu, ¶ [0097]); each search result comprising a subset of text from a text document of the set of text documents (“outputs a search result based on content” where the content of a set of text documents is a subset of text from a text document; Yu, ¶ [0097]); for each query, calculate a query vector… (“a query vector is also constructed from the query…”; Yu, ¶ [0033]); for each of a set of topics describing the set of text documents (“the plurality of electronic files is represented as a plurality of column vectors” where the column vectors indicate frequency of word use in the electronic file as the “topic”; Yu, ¶ [0056])… [and] calculate a topic vector (“a topic space is formed from the plurality of column vectors” where the topic space is constructed based on singular value decomposition; Yu, ¶ [0058]). However, Yu fails to expressly recite calculating a query vector based on the set of search results for the query…; wherein each topic vector is generated by clustering phrases extracted from the set of text documents into topics and, for each topic, calculating the topic vector as the centroid of the topic; and wherein a topic comprises a group of documents among the set of text documents which are related by a common subject, the group of documents grouped based on component phrases appearing in each of the documents of the group of documents; and generating a visualization of the set of queries and the set of topics using the topic vectors and the query vectors.
The relevance of Webber is disclosed above with relation to claim 1. Regarding claim 8, Webber teaches calculate a query vector based on the set of search results for the query (describes “transmit[ting] a query to the full-text search system 122 and receiv[ing] one or more data items matching the query” followed by generating the SDR by incorporating semantic information from the data items as vectors; Webber, ¶ [0058]); and generate a visualization of the set of queries and the set of topics using the topic vectors and the query vectors (“the similarity engine 304 may provide a graphical representation of each of the SDRs…” showing “…the way in which each data item is semantically mapped,”; Webber, ¶ [0086]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu to incorporate the teachings of Webber to include calculating a query vector based on the set of search results for the query and generate a visualization of the set of queries and the set of topics using the topic vectors and the query vectors. As recognized by Webber, the production of SDRs allows for the incorporation of semantic information about a document’s constituent data items into a self-organizing map of data documents. (Webber, ¶¶ [0003]-[0004]). However, Yu and Webber fail to expressly recite wherein each topic vector is generated by clustering phrases extracted from the set of text documents into topics and, for each topic, calculating the topic vector as the centroid of the topic; and wherein a topic comprises a group of documents among the set of text documents which are related by a common subject, the group of documents grouped based on component phrases appearing in each of the documents of the group of documents. 
The relevance of Zeng is disclosed above with relation to claim 1. Regarding claim 8, Zeng discloses wherein each topic vector is generated by clustering phrases extracted from the set of text documents into topics (“Phrases are extracted from the documents and ranked as candidate cluster names” and “the documents are assigned to relevant phrases to form candidate clusters [and candidate clusters] are merged to generate the final result clusters,” where “documents are analyzed for potential topic identification by clustering co-occurring words as keywords” and “all the keywords of a topic form a feature vector {topic vector} of the cluster.”; Zeng, ¶¶ [0033]-[0035]) and, for each topic, calculating the topic vector as the centroid of the topic (The vector for “each candidate cluster” is calculated as the “centroid” of the “documents [as] vectors in the vector space model”; Zeng, ¶¶ [0055]); and wherein a topic groups by proxy a group of documents among the set of text documents which are related by a common subject (“documents are assigned to relevant topics based on the feature vectors of the clusters," where the features vectors are a proxy for the topic {the topic groups by proxy a group of documents} used for assigning {grouping} documents and clusters are applied to create a selection {group of documents} of the documents {among the set of text documents}, and where “Keywords are chosen and then clustered by counting co-occurrences of pairs of keywords,” based on the understanding that “Documents related to the same topic usually share a common vocabulary. “; Zeng, ¶¶ [0009]), the group of documents grouped based on component phrases appearing in each of the documents of the group of documents (“The present invention… comprises an improved clustering method for dynamically grouping the search results into clusters labeled by phrases extracted from the [document] snippets {phrases appearing in each document of the group of documents}.”; Zeng, ¶¶ [0008]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu, as modified by the clustering for sparse distributed representations and visualization elements of Webber, to incorporate the teachings of Zeng to include wherein each topic vector is generated by clustering phrases extracted from the set of text documents into topics and, for each topic, calculating the topic vector as the centroid of the topic; and wherein a topic groups by proxy a group of documents among the set of text documents which are related by a common subject, the group of documents grouped based on component phrases appearing in each of the documents of the group of documents. As recognized by Zeng, the organizing of documents into clusters “facilitates quick browsing through search results by the user.” (Zeng, ¶¶ [0007]). However, Yu, Webber, and Zeng fail to expressly recite wherein calculating the query vector is based on an average of vectors in the set of search results.
The relevance of Zou is disclosed above with relation to claim 1. Regarding claim 8, Zou teaches calculating a query vector based on the set of search results for the given query ("a step 222 is performed to compute distances of sub-parts of the top-N search documents from the query text 132. This may involve using the vectorizing modules to compute sub-document vectors for whichever unit of document sub-parts is being used."; Zou, ¶¶ [0036]), wherein calculating the query vector is based on an average of vectors in the set of search results ("The n-grams are passed through the first neural network, which outputs an n-gram vector 248 for each n-gram of the word being processed. The n-gram vectors for each word are synthesized (e.g., averaged) to form word vectors 184 for the respective words of the document 102." and "A final synthesis function 250 combines the two sets of vectors. The synthesis function includes a first term for the word vectors. The first term sums the word vectors 184, weighting each word vector according to its inverse frequency in the training corpus. The second term of the synthesis function averages the sentence vectors 190"; Zou, ¶¶ [0037]-[0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu, as modified by the clustering for sparse distributed representations and visualization elements of Webber, and as modified by the data clustering systems of Zeng, to incorporate the teachings of Zou to include wherein calculating the query vector is based on an average of vectors in the set of search results. The systems and methods of Zou provide for “text searching that is efficient, able to account for spelling variations, and yet able leverage the power of deep contextualized word representations,” as compared to prior art systems. (Zou, ¶¶ [0004]).

Regarding claim 9, the rejection of claim 8 is incorporated. Claim 9 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 10, the rejection of claim 9 is incorporated. Claim 10 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 11, the rejection of claim 9 is incorporated. Claim 11 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 13, the rejection of claim 8 is incorporated. Yu and Zeng disclose all of the elements of the current invention as stated above. However, Yu and Zeng fail(s) to expressly disclose wherein each phrase embedding is based on a word embedding model and measures the linguistic context of the associated phrase.
The relevance of Webber is described above with relation to claim 1. Regarding claim 13, Webber further teaches wherein each query vector is based on a word embedding model (“In generating an SDR, the system 100 populates a vector with 1s and 0s—1 if a data document uses a data item, 0 if it doesn't,” which is a model for word embedding; Webber, ¶ [0063]) and measures the linguistic context of the associated phrase (the SDR “may be used to determine a pattern representative of semantic context,” thus measuring the linguistic context; Webber, ¶ [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu, as modified by the system and method for processing search results using data clustering of Zeng, to incorporate the teachings of Webber to include wherein each query vector is based on a word embedding model and measures the linguistic context of the associated phrase. As recognized by Webber, the production of SDRs allows for the incorporation of semantic information about a document’s constituent data items into a self-organizing map of data documents. (Webber, ¶¶ [0003]-[0004]).

Regarding claim 14, the rejection of claim 8 is incorporated. Claim 14 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Webber, Zeng, and Zou as applied to claims 1 and 8 above, and further in view of Goel (U.S. Pat. App. Pub. No. 2018/0308487, hereinafter Goel).

Regarding claim 5, the rejection of claim 1 is incorporated. Yu, Webber, Zeng, and Zou disclose all of the elements of the current invention as stated above. However, Yu, Webber, Zeng, and Zou fail to expressly recite wherein the text documents comprise transcripts generated by ASR (Automated Speech Recognition).
Goel teaches real-time text conversion as part of a dialogue system for query production and semantic meaning association. (Goel, ¶ [0009]) Regarding claim 5, Goel teaches wherein the text documents comprise transcripts generated by ASR (“The system/method includes a “speech to text engine 102 [that] converts the audio spoken by the end user into the text in real-time fashion…”; Goel, ¶ [0034]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic files of the electronic file searching method of Yu as modified by the mapping of sparse distributed representations of Webber, as modified by the system and method for processing search results using data clustering of Zeng, and as modified by the text vectorizer of Zou, to incorporate the teachings of Goel to include wherein the text documents comprise transcripts generated by ASR. The described unique speech to text conversion method can identify certain specific user commands or intents, while otherwise allowing for a natural conversation, without switching between grammar based and natural language modes, as recognized by Goel. (Goel, Abstract).

Regarding claim 12, the rejection of claim 8 is incorporated. Claim 12 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Zeng, and Zou.

Regarding claim 15, Yu discloses a method for analyzing queries (“a method 200 for searching electronic files based on content”; Yu, ¶ [0026]), comprising, using a computer processor (embodiments can include “one or more processors [to] execute the instructions…”; Yu, ¶ [0007]): applying one or more queries (the method includes “electronic files to be searched based on a query”; Yu, ¶ [0038]) to a set of documents(“an electronic file may include a text file, word processing file, e-mail or image”; Yu, ¶ [0038]), to produce query search results (describes “receiv[ing] a plurality of electronic files and a query… and output[ting] a search result…”; Yu, ¶ [0097]); calculating a query embedding for each query (For prosecution purposes, the word embedding is interpreted as being interchangeable with the word vector, based on use in the specification. The method discloses that “a query vector is also constructed from the query…”; Yu, ¶ [0033]); calculating a topic vector…(“a topic space is formed {calculating…} from the plurality of column vectors {…a topic vector}” where the topic space is constructed based on singular value decomposition; Yu, ¶ [0058]); and determining for each cluster if the cluster is covered by a query using the topic vector and the query embeddings (“The query vector is projected into the topic space to obtain a linear combination of topics for the query,” thus the method is determining if the topic, as defined within the topic space, is covered by a query, using both the query embedding and the topic vector, where a topic is formed by clustering; Yu, ¶ [0009]). However, Yu fail(s) to expressly recite creating clusters based on the set of documents: wherein the clusters are created by clustering phrases extracted from the set of documents into topics; creating an embedding for each cluster; for each topic, calculating a topic vector as the centroid of the topic; wherein a topic comprises a group of documents among the set of documents which are related by a common subject, the group of documents grouped based on component phrases appearing in each of the documents of the group of documents. 
The relevance of Zeng is disclosed above with relation to claim 1. Regarding claim 15, Zeng discloses creating clusters based on the set of documents (“the documents {the set of documents} are assigned to relevant phrases {clusters are created} to form candidate clusters”; Zeng, ¶¶ [0033]) : wherein the clusters are created by clustering phrases extracted from the set of documents into topics (“Phrases are extracted from the documents {phrases extracted from the set of documents} and ranked as candidate cluster names” and “the documents are assigned to relevant phrases {clusters are created} to form candidate clusters [and candidate clusters] are merged to generate the final result clusters,” where “documents are analyzed for potential topic identification by clustering co-occurring words as keywords” and “all the keywords of a topic form a feature vector {into topics} of the cluster.”.; Zeng, ¶¶ [0033]-[0035]); for each topic, calculating a topic vector as the centroid of the topic (The vector for “each candidate cluster” is calculated as the “centroid” of the “documents [as] vectors in the vector space model”; Zeng, ¶¶ [0055]); wherein a topic comprises a group of documents among the set of documents which are related by a common subject (“Documents are assigned to relevant topics based on the feature vectors of the clusters,” thus creating clusters which are applied to a selection {group of documents} of the documents {among the set of text documents}, where “Keywords are chosen and then clustered by counting co-occurrences of pairs of keywords,” based on the understanding that “Documents related to the same topic usually share a common vocabulary. “; Zeng, ¶¶ [0009]), the group of documents grouped based on component phrases appearing in each of the documents of the group of documents (“The present invention disclosed and claimed herein, in one aspect thereof, comprises an improved clustering method for dynamically grouping the search results into clusters labeled by phrases extracted from the [document] snippets.”; Zeng, ¶¶ [0008]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu, to incorporate the teachings of Zeng to include creating clusters based on the set of documents: wherein the clusters are created by clustering phrases extracted from the set of documents into topics; creating an embedding for each cluster; for each topic, calculating a topic vector as the centroid of the topic; wherein a topic comprises a group of documents among the set of documents which are related by a common subject, the group of documents grouped based on component phrases appearing in each of the documents of the group of documents. As recognized by Zeng, the organizing of documents into clusters “facilitates quick browsing through search results by the user.” (Zeng, ¶¶ [0007]). However, Yu and Zeng fail to expressly recite wherein calculating the query vector is based on an average of vectors in the set of search results.
The relevance of Zou is disclosed above with relation to claim 1. Regarding claim 15, Zou teaches calculating a query vector based on the set of search results for the given query ("a step 222 is performed to compute distances of sub-parts of the top-N search documents from the query text 132. This may involve using the vectorizing modules to compute sub-document vectors for whichever unit of document sub-parts is being used."; Zou, ¶¶ [0036]), wherein calculating the query vector is based on an average of vectors in the set of search results ("The n-grams are passed through the first neural network, which outputs an n-gram vector 248 for each n-gram of the word being processed. The n-gram vectors for each word are synthesized (e.g., averaged) to form word vectors 184 for the respective words of the document 102." and "A final synthesis function 250 combines the two sets of vectors. The synthesis function includes a first term for the word vectors. The first term sums the word vectors 184, weighting each word vector according to its inverse frequency in the training corpus. The second term of the synthesis function averages the sentence vectors 190"; Zou, ¶¶ [0037]-[0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu, as modified by the data clustering systems of Zeng, to incorporate the teachings of Zou to include wherein calculating the query vector is based on an average of vectors in the set of search results. The systems and methods of Zou provide for “text searching that is efficient, able to account for spelling variations, and yet able leverage the power of deep contextualized word representations,” as compared to prior art systems. (Zou, ¶¶ [0004]).

Regarding claim 16, the rejection of claim 15 is incorporated. Yu and Zeng disclose all of the elements of the current invention as stated above. However, Yu and Zeng fail(s) to expressly disclose calculating the query vector by: for each phrase in a set of phrases calculating a phrase vector for the phrase.
The relevance of Zou is described above with relation to claim 1. Regarding claim 16, Zou teaches calculating the query vector by: for each phrase in a set of phrases calculating a phrase vector for the phrase (the system includes “comput[ing] distances of sub-parts of the top-N search documents from the query text 132…[including] comput[ing] sub-document vectors for whichever unit of document sub-parts is being used. For example, paragraphs, pages, sections, fixed-size blocks, and other parts of a top-N search document may be vectorized in the same way that entire documents are vectorized.”; Zou, ¶ [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu, as modified by the system and method for processing search results using data clustering of Zeng, to incorporate the teachings of Zou to include calculating the query vector by: for each phrase in a set of phrases calculating a phrase vector for the phrase. The systems and methods of Zou provide for “text searching that is efficient, able to account for spelling variations, and yet able leverage the power of deep contextualized word representations,” as compared to prior art systems. (Zou, ¶¶ [0004]).

Regarding claim 17, the rejection of claim 16 is incorporated. Yu and Zeng disclose all of the elements of the current invention as stated above. However, Yu and Zeng fail(s) to expressly disclose calculating the phrase vectors using a neural network.
The relevance of Zou is described above with relation to claim 1. Regarding claim 17, Zou further teaches calculating the phrase embeddings using a neural network (“The words of the document 102 are also vectorized by the word vectorizer 142. Specifically, a word such as “The” is divided into n-grams 246. The n-grams are passed through the first neural network”; Zou, ¶ [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu, as modified by the system and method for processing search results using data clustering of Zeng, to incorporate the teachings of Zou to include calculating the phrase embeddings using a neural network. The systems and methods of Zou provide for “text searching that is efficient, able to account for spelling variations, and yet able leverage the power of deep contextualized word representations,” as compared to prior art systems. (Zou, ¶¶ [0004]).

Regarding claim 18, the rejection of claim 16 is incorporated. Yu and Zeng disclose all of the elements of the current invention as stated above. However, Yu and Zeng fail(s) to expressly disclose wherein each phrase embedding is based on a word embedding model and measures the linguistic context of the associated phrase.
The relevance of Zou is described above with relation to claim 1. Regarding claim 18, Zou further teaches wherein each phrase embedding is based on a word embedding model (“the sentence vectorizer captures information about the context of words in the document (i.e., word embeddings), which can be used to generate sentence vectors.”; Zou, ¶ [0025]) and measures the linguistic context of the associated phrase (“To learn the vector representation of each subword and the whole word, the negative sampling technique is used in which a context window is defined around the current subword/word and the words inside the window are chosen along with noise words randomly sampled from the corpus” where the “search document vector 128 … represents linguistic and contextual features of the search document according to the search system's trained state”; Zou, ¶ [0027], [0020]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu, as modified by the system and method for processing search results using data clustering of Zeng, to incorporate the teachings of Zou to include wherein each phrase vector is based on a word embedding model and measures the linguistic context of the associated phrase. The systems and methods of Zou provide for “text searching that is efficient, able to account for spelling variations, and yet able leverage the power of deep contextualized word representations,” as compared to prior art systems. (Zou, ¶¶ [0004]).

Regarding claim 20, the rejection of claim 15 is incorporated. Yu and Zeng disclose all of the elements of the current invention as stated above. However, Yu and Zeng fail(s) to expressly disclose wherein each phrase embedding is based on a word embedding model and measures the linguistic context of the associated phrase.
The relevance of Zou is described above with relation to claim 1. Regarding claim 20, Zou further teaches wherein each query embedding is based on a word embedding model (“the sentence vectorizer captures information about the context of words in the document (i.e., word embeddings), which can be used to generate sentence vectors.”; Zou, ¶ [0025]) and measures the linguistic context of the associated phrase (“To learn the vector representation of each subword and the whole word, the negative sampling technique is used in which a context window is defined around the current subword/word and the words inside the window are chosen along with noise words randomly sampled from the corpus” where the “search document vector 128 … represents linguistic and contextual features of the search document according to the search system's trained state”; Zou, ¶ [0027], [0020]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu, as modified by the system and method for processing search results using data clustering of Zeng, to incorporate the teachings of Zou to include wherein each query embedding is based on a word embedding model and measures the linguistic context of the associated phrase. The systems and methods of Zou provide for “text searching that is efficient, able to account for spelling variations, and yet able leverage the power of deep contextualized word representations,” as compared to prior art systems. (Zou, ¶¶ [0004]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Zeng and Zou as applied to claim 15 above, and further in view of Goel.

Regarding claim 19, the rejection of claim 15 is incorporated. Yu, Zeng, and Zou disclose all of the elements of the current invention as stated above. However, Yu, Zeng, and Zou fail to expressly recite wherein the text documents comprise transcripts generated by ASR (Automated Speech Recognition).
Goel teaches real-time text conversion as part of a dialogue system for query production and semantic meaning association. (Goel, ¶ [0009]). Regarding claim 19, Goel teaches wherein the text documents comprise transcripts generated by ASR (The system/method includes a “speech to text engine 102 [that] converts the audio spoken by the end user into the text in real-time fashion…”; Goel, ¶ [0034]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic files of the electronic file searching method of Yu as modified by the system and method for processing search results using data clustering of Zeng, and as modified by the text vectorizer of Zou, to incorporate the teachings of Goel to include wherein the text documents comprise transcripts generated by ASR. The described unique speech to text conversion method can identify certain specific user commands or intents, while otherwise allowing for a natural conversation, without switching between grammar based and natural language modes, as recognized by Goel. (Goel, Abstract).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Webber, Zeng, and Zou as applied to claim 1 above, and further in view of Numata (U.S. Pat. No. 5,943,669, hereinafter Numata) and Ciulla (U.S. Pat. No. 9,645,999, hereinafter Ciulla).

Regarding claim 21, the rejection of claim 1 is incorporated. Yu, Webber, Zeng, and Zou disclose all of the elements of the current invention as stated above. However, Yu, Webber, Zeng, and Zou fail to expressly recite wherein the visualization of the set of queries and the set of topics using the topic vectors and the query vectors is a combined topic-query graph using a forced directed visualization.
Numata teaches a system for retrieval of documents based on the entire document content. (Numata, Col. 3, lines 45-46). Regarding claim 21, Numata teaches wherein the visualization of the set of queries and the set of topics using the topic vectors (The system includes composite vectors, which are generated from “extracted key words … from each classification unit… [and] key words from the headings of all of the structural elements,” where “the contents of each classification unit … and the headings of the structural elements…are expressed as key words,” thus a topic vector; Numata, Col. 5, lines 55-60, Col. 17, line(s) 6-10) and the query vectors is a combined topic-query… [graphic] (The system includes performing “a comparison of query vector and composite vectors… [at] (Step S44)” where the composite vector is the topic vector and the system further discloses “display[ing] the composite vectors … along with the structural elements of the corresponding retrieval units in descending order of the degree of similarity with the query vector (step S45),” ; Numata, Col. 18, line(s) 61-64). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic files of the electronic file searching method of Yu as modified by the mapping of sparse distributed representations of Webber, as modified by the system and method for processing search results using data clustering of Zeng, and as modified by the text vectorizer of Zou, to incorporate the teachings of Numata to include wherein the visualization of the set of queries and the set of topics using the topic vectors and the query vectors is a combined topic-query [graphic]. The system described by Numata allows documents to be “retrieved based on their degree of similarity to the query, indicative of the quality of the document search.” (Numata, Col. 3, line(s) 65-67). However, Yu, Webber, Zeng, and Numata fail to expressly recite wherein the combined topic-query graphic is a graph using a forced directed visualization.
Ciulla teaches systems and methods for producing and displaying a similarity graph “that represents relationships between documents.” (Ciulla, Col. 4, lines 4-7). Regarding claim 22, Ciulla teaches wherein the combined topic-query graphic is a graph using a forced directed visualization (The system discloses the “determin[ing] pairwise relationships of nodes within the similarity graph {topic-query graphic}” by “creat[ing] a graphical representation of a graph, e.g., a force-directed graph”; Ciulla, Col. 4, line(s) 15-20). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic files of the electronic file searching method of Yu as modified by the mapping of sparse distributed representations of Webber, as modified by the system and method for processing search results using data clustering of Zeng, as modified by the text vectorizer of Zou, and the document retrieval system of Numata, to incorporate the teachings of Ciulla to include a graph using a forced directed visualization. The system described by Ciulla accommodates for the difficulty of use and speed in traditional computational linguistics systems. (Ciulla, Col. 4, line(s) 27-35). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Webber, Zeng, and Zou as applied to claim 1 above, and further in view of Numata.

Regarding claim 22, the rejection of claim 1 is incorporated. Yu, Webber, Zeng, and Zou disclose all of the elements of the current invention as stated above. However, Yu, Webber, Zeng, and Zou fail to expressly recite determining a cosine similarity measure for the query vector and the topic vector in order to generate the visualization.
The relevance of Numata is disclosed above with relation to claim 21. Regarding claim 22, Numata further teaches comprising determining a cosine similarity measure (The system includes performing “a comparison of query vector and composite vectors… [at] (Step S44)” where the composite vector is the topic vector and “the method based on the cosine coefficient is used as a calculation method of the degree of similarity of the vectors,” thus a cosine similarity measure; Numata, Col. 15, line(s) 36-40; Col. 18, line(s) 60-61) for the query vector and the topic vector (The system includes performing “a comparison of query vector and composite vectors… [at] (Step S44),” where composite vectors are generated from “extracted key words … from each classification unit… [and] key words from the headings of all of the structural elements,” where “the contents of each classification unit … and the headings of the structural elements…are expressed as key words,” thus a topic vector; Numata, Col. 5, lines 55-60, Col. 17, line(s) 6-10) in order to generate the visualization (The system further discloses “display[ing] the composite vectors … along with the structural elements of the corresponding retrieval units in descending order of the degree of similarity with the query vector (step S45),” ; Numata, Col. 18, line(s) 61-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic files of the electronic file searching method of Yu as modified by the mapping of sparse distributed representations of Webber, as modified by the system and method for processing search results using data clustering of Zeng, and as modified by the text vectorizer of Zou, to incorporate the teachings of Numata to include comprising determining a cosine similarity measure for the query vector and the topic vector in order to generate the visualization. The system described by Numata allows documents to be “retrieved based on their degree of similarity to the query, indicative of the quality of the document search.” (Numata, Col. 3, line(s) 65-67)

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Webber, Zeng, Zou, and Numata as applied to claim 22 above, and further in view of Wnek (U.S. Pat. App. Pub. No. 2006/0242140, hereinafter Wnek)

Regarding claim 23, the rejection of claim 22 is incorporated. Yu, Webber, Zeng, and Numata disclose all of the elements of the current invention as stated above. However, Yu, Webber, Zeng, and Numata fail to expressly recite comprising creating a link in the visualization if the cosine similarity measure is greater than a predetermined threshold.
Wnek teaches a system for identification and visualization of clusters of conceptually-related documents. (Wnek, ¶¶ [0007] and [0008]). Regarding claim 23, Wnek teaches comprising creating a link in the visualization if the cosine similarity measure is greater than a predetermined threshold (The system includes “the ‘cluster’ map contains the identifiers of documents for which a most similar document was found and the similarity exceeds a threshold, such as a cosine similarity threshold,” where the cluster map is a graphical representation (visualization) and “if the similarity between the two documents is above the threshold, then a new cluster is started,” thus creating a link based on being greater than a threshold ; Wnek, ¶ [0156]-[0158] and [0160]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method of Yu as modified by the clustering for sparse distributed representations and visualization elements of Webber, the system and method for processing search results using data clustering of Zeng, and the document retrieval system of Numata, to incorporate the teachings of Wnek to include comprising creating a link in the visualization if the cosine similarity measure is greater than a predetermined threshold. The system described by Wnek allows the creation of “document clusters that represent specific and non-intersecting concepts described by a collection of documents; (ii) does not require specification of the number of clusters to be constructed; and (iii) is scalable.” (Wnek, ¶ [0016]).

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The rejection of claims 1, 22, and 23 are incorporated in their entirety. The closest prior art of record Kafai (U.S. Pat. App. Pub. No. 2019/0034479, hereinafter Kafai) teaches a threshold based on order statistics (“System 100 includes a threshold determination module 108 to determine distributions of order statistics based on the determined similarity measures and retrieved neighbor lists, and determine a threshold based on the distributions of order statistics,” where “any quantifiable distance between two data objects may be utilized as a similarity measure between the two objects”; Kafai, ¶¶ [0044], [0028]).
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in the independent claims.
More specifically, the limitation of “creating a link in the visualization if the cosine similarity measure is greater than a predetermined threshold, wherein the threshold is based on order statistics” in combination with the limitations of the base claim and all intervening claims, is not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shahabi et al. (U.S. Pat. App. Pub. No. 2003/0204499) discloses systems and methods for evaluation of range-sum queries including order statistics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657